Title: To John Adams from James McHenry, 12 July 1798
From: McHenry, James
To: Adams, John



Sir.
Mount Vernon 12 July 1798

I arrived here yesterday evening and delivered your letter to the General. I have had much conversation with him, and have now the pleasure to inform you, that I expect to bring you his acceptance of the appointment with the proviso that he is not to be called into activity till such time as in your opinion circumstances may render his presence with the army indispensible.
He appears to me to have maturely studied the vast consequence of the steps that have been taken, and the importance of maintaining at every hazard the ground we have assumed. This I can perceive has had its full share of influence in determining him to give up the happiness he enjoys in these charming shades.
He has shewn me the copy of a letter he had written to me and which must have got to Philadelphia the day I left it, in which he treats on several points that will require your attention. I have therefore desired it to be delivered to you, and shall obtain from him the names of the persons he considers the best qualified for his confidential officers and without whom I think he would not serve.
I hardly think it will be possible for me to leave this place before Saturday.
With the greatest respect and attachment I have the honour to be Sir / your ob St
James McHenry